ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
K2 Solutions, Inc.                           )      ASBCA No. 60907
                                             )
Under Contract No. M67854-l l-C-3015         )

APPEARANCES FOR THE APPELLANT:                      Paul W. Bowen, Esq.
                                                     K&L Gates LLP
                                                     Seattle, WA

                                                    Amy M. Conant, Esq.
                                                     K&L Gates LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Matthew S. Hawkins, Esq.
                                                    Stephanie Cates-Harman, Esq.
                                                     Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 October 2017




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60907, Appeal ofK2 Solutions, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals